Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1747

                            FRANK BRUN, JR.,

                         Plaintiff, Appellant,

                                      v.

               JO ANNE B. BARNHART, COMMISSIONER,
                 SOCIAL SECURITY ADMINISTRATION,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                   Before

                       Selya, Lynch and Howard,
                           Circuit Judges.




     Francis M. Jackson and Jackson & MacNichol on brief for
appellant.
     Paula D. Silsby, United States Attorney and Karen B. Burzycki,
Special Assistant United States Attorney, on brief for appellee.



                              April 18, 2005
          Per Curiam. Claimant Frank Brun, Jr. appeals from the

judgment of the district court upholding the denial of Social

Security disability benefits. After carefully reviewing the record

and the parties' briefs, we affirm this judgment for essentially

the reasons stated in the magistrate judge's Report and Recommended

Decision which the district judge adopted.       See Jones v. Barnhart,

315 F.3d 974, 979 (8th Cir. 2003) (presence of 75,000 surveillance

system monitor jobs nationwide represents "substantial gainful work

which exists in the national economy").      We add only that SEC v.

Chenery Corp., 318 U.S. 80 (1943), does not require a remand in

this case.    That is, since the administrative law judge had cited

the job of surveillance system monitor as an example of the kind of

work that claimant could perform, we are not affirming on a ground

that the agency never had considered.

             Affirmed.   See Local Rule 27(c).




                                   -2-